w

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MARVIN DEAL, )
)

Plaintiff, )

)

v. ) Civil Action N0.

)

UNITED STATES, et al., )
)

Defendants. )

MEMORANDUM OPINION

FILED

JUN 30 2014

Clerk, U.S. D|str|ot & Bankruptcy

Courts for the D|atrlct of columbia

l'+~lto@

This matter comes before the court on review of plaintiff’ s'application to proceed in

forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haz'rzes v. Kerrzer,

404 U.S. 519, 520 (1972). Even pro se litigants, however, must comply with the Federal Rules

of Civil Procedure. Jarrell v. Tz'sch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the

Federal Rules of Civil Procedure requires that a complaint contain a short and plain statement

of the grounds upon which the Court’s jurisdiction depends, a short and plain statement of the

claim showing that the pleader is entitled to relief, and a demand for judgment for the relief the

pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum standard of Rule 8 is to give

fair notice to the defendants of the claim being asserted, sufficient to prepare a responsive

answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Calz'fano, 75 F.R.D. 497, 498 (D.D.C. l977).

The complaint is presented on a preprinted form designed for the filing of a civil rights
action under 42 U.S.C. § 1983 by a prisoner. The plaintiff attaches handwritten pages and
exhibits to the preprinted form, and in these papers he mentions several other bases for this
suit, including the Freedom of Information Act, see 5 U.S.C. § 552, the Privacy Act, see 5
U.S.C. § 552a, and the Americans with Disabilities Act, see 42 U.S.C. §§ 12101 et seq. lt is
not clear which claim or claims the plaintiff intends to bring against which of the 25 defendants
he has named. No defendant presented with this plethora of legal claims in such an unwieldy

pleading could readily prepare an adequate response to it.

As drafted, the complaint utterly fails to set forth a short and plain statement of
plaintiff’ s claims, and the pleading therefore will be dismissed. See, e.g., Vurimindi v. HSFLB

Condominz`um Owners Ass’n, No. 13-39, 2013 WL 3153756, at *3 (E.D. Pa. June 21, 2013)

(dismissing pro se complaint that "is unwieldy at best and does not provide defendants or the
Court with fair notice of the factual basis for [plaintiff’ s] claims"), ajY’dper curiam, 549 F.
App’x 90 (3d Cir. 2014); Aa’ams v. U.S. Dep ’t ofState, No. 13-1041, 2013 WL 4579929, at *1
(D.D.C. July 10, 2013), appeal dismissea’, No. 13-5244, 2013 WL 4711111 (D.C. Cir. Aug. 22,

2013).

An Order consistent with this Memorandum Opinion is issued separately.